Citation Nr: 0623913	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-04 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left knee.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from May 1965 to March 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision, which 
denied service connection for degenerative arthritis of the 
left knee and right hip as secondary to the service connected 
disability of traumatic arthritis, left ankle.  By rating 
decision dated October 2004, the RO granted service 
connection for degenerative arthritis,  right hip.  That 
issue has been resolved and is no longer on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2005), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met: (1) The record does not include sufficient competent 
medical evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § § 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and (4) The record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service-
connected disability.  

In this case, such an examination is necessary.  The veteran 
seeks service connection for a left knee degenerative 
arthritis, claimed as secondary to a left ankle disability.  
The veteran had a VA examination for evaluation of the left 
knee in April 2000.  The examiner opined that some of the 
left knee arthritis symptoms could be attributed to the 
service-connected left ankle.  The RO requested a second 
examination for more detailed findings.  At that examination 
in August 2004, the examiner opined that the left knee 
condition was not related to the 
service-connected left ankle condition but did provide 
reasons and bases for that medical opinion.  

The VCAA also includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  This duty requires 
VA to notify the claimant which evidence, if any, the 
claimant is expected to obtain and submit, and which evidence 
VA will retrieve.  See 38 U.S.C.A. § 5103(a), (b) (West 
2002).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 
2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
The Court also held that upon receipt of an application 
for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim 
and to provide the claimant with notice of what 
information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Dingess/Hartman at 
487.  Additionally, this notice must explain that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the RO provided the veteran VCAA on his 
claim for service connection, but such notice did not 
include any information on disability ratings and 
effective dates.  As this appeal involves such aspects 
of a claim, the RO should ensure on remand that it 
provides the veteran all information now required 
pursuant to the Court's opinion in Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1.	Schedule an orthopedic examination of 
the veteran's left knee and left 
ankle.  The RO should forward the 
veteran's claims file to the examiner 
for review in conjunction with the 
examination and ask the examiner to 
confirm in their written report that 
they conducted such a review.  
Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a)	indicate whether the veteran 
currently has a left knee 
condition;

b)	if so, opine whether such 
disorder is at least as 
likely as not (50 percent or 
greater likelihood) related 
to the veteran's service-
connected  traumatic 
arthritis of the left ankle;


2.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which explains that, 
if the veteran's service connection claim 
is granted, such award will be assigned a 
disability rating and an effective date, 
and provides the veteran the information 
and evidence needed to establish a 
particular disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  Thereafter, the RO should 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


